Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-185648) on Form S-8 of FluoroPharma Medical, Inc. of our report dated March 31, 2015, relating to our audit of the consolidated financial statements, which appear in this Annual Report on Form 10-K of FluoroPharma Medical, Inc. for the years ended December 31, 2014 and 2013. Our report dated March 31, 2015, relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern. /s/ Wolf & Company, P.C. Boston, Massachusetts March 31, 2015
